DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:

 This application is in condition for allowance except for the presence of unelected claims 19-20 directed to invention non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.     Applicant(s) reserves the rights to pursue unelected claims 19-20 in a divisional or continuation application.
	“in an asymmetric printed circuit board” (claim 1, lines 16-17) has been changed to: --"in the printed circuit board layers to obtain the asymmetric printed circuit board with minimized warpage” --.
	“wherein a first resin area and a second resin area” (claim 13, line 1) has been updated to: --“wherein the first resin area and the second resin area” --.
NOTE: The above changes to the claims were necessary to correct minor informalities with the claim language by ensuring that certain terms or phrases were recited consistently throughout all of the claims. In no way do these changes affect the scope of the claimed invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Terminal Disclaimer (TD) filed on 7/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent No. 10,194, 537 has been reviewed and is accepted. The terminal disclaimer has been recorded.   Thus, claims 1, 3-5, 7-18, 21-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt